     Case 3:20-cv-01908-BEN-MSB Document 24 Filed 03/29/21 PageID.94 Page 1 of 2

 1
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                              SOUTHERN DISTRICT OF CALIFORNIA
10
11   MANUEL RODITI, et al.,                              Case No.: 20cv1908-BEN (MSB)
12                                     Plaintiffs,
                                                         ORDER GRANTING JOINT MOTION FOR
13   v.                                                  PROTECTIVE ORDER WITH
                                                         MODIFICATION [ECF NO. 23]
14   NEW RIVER INVESTMENTS INC., et al.
15                                  Defendants.

16
17
18         On March 26, 2021, the parties filed a joint motion asking the Court to enter their
19   Protective Order. (ECF No. 23.) The Court has considered the Stipulated Protective
20   Order attached as Exhibit A [ECF No. 23 at 3-10] to the parties’ motion and, for good
21   cause shown, GRANTS the joint motion with the following modification:
22         Paragraph 12.5 should read: “No document may be filed under seal, except
23   pursuant to a court order that authorizes the sealing of the particular document, or
24   portion of the document. A sealing order may issue only upon a showing that the
25   information is privileged or protectable under the law. The request must be narrowly
26   tailored to seek sealing only of the confidential or privileged material.
27         To file a document under seal, the parties must comply with the procedures
28   explained in Section 2.j of the Electronic Case Filing Administrative Policies and
                                                     1
                                                                                 20cv1908-BEN (MSB)
     Case 3:20-cv-01908-BEN-MSB Document 24 Filed 03/29/21 PageID.95 Page 2 of 2

 1   Procedures Manual for the United States District Court for the Southern District of
 2   California and Civil Local Rule 79.2. In addition, a party must file a redacted version of
 3   any document that it seeks to file under seal. The document must be titled to show that
 4   it corresponds to an item filed under seal, e.g., ‘Redacted Copy of Sealed Declaration of
 5   John Smith in Support of Motion for Summary Judgment.’ The party should file the
 6   redacted document(s) simultaneously with a joint motion or ex parte application
 7   requesting that the confidential portions of the document(s) be filed under seal and
 8   setting forth good cause for the request.”
 9         IT IS SO ORDERED.
10   Dated: March 29, 2021
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   2
                                                                                  20cv1908-BEN (MSB)
